                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

 In re:
                                                      Case No. 20-81688-CRJ-11
 REMINGTON OUTDOOR COMPANY,
 INC., et al.,                                        Chapter 11

                      Debtors.                        Jointly Administered


           FRANKLIN ADVISERS, INC.’S JOINDER TO DEBTORS’ OBJECTION
           TO, OR IN THE ALTERNATIVE, REQUEST TO CONTINUE MOTION
          FOR RELIEF FROM STAY BY THE CITY OF HUNTSVILLE, ALABAMA

          Franklin Advisers, Inc. (“Franklin”), by and through its undersigned counsel, hereby joins

in the Debtors’ Objection To, Or In The Alternative, Request To Continue Motion For Relief From

Stay By The City Of Huntsville, Alabama [DKT 1512] (the “Objection”). In support of its thereof,

Franklin respectfully represents as follows:

                                             JOINDER

          1.     Franklin joins in the arguments raised in the Objection and adopts and incorporates

such arguments as if more fully set forth herein.

          2.     Franklin respectfully requests the right to present argument in support of the

Objection at the time of hearing, and that the right to present argument continue and remain even

if the Debtors withdraw or otherwise resolve the Objection.

          3.     For the reasons set forth in the Objection, Franklin respectfully requests that this

Court deny the relief sought by the City of Huntsville, Alabama.




Case 20-81688-CRJ11           Doc 1513 Filed 02/24/21 Entered 02/24/21 16:52:02                Desc
                                Main Document     Page 1 of 2
Dated: February 24, 2021
                                           By: /s/ Daniel D. Sparks
                                           Daniel D. Sparks
                                           CHRISTIAN & SMALL LLP
                                           1800 Financial Center
                                           505 North 20th Street
                                           Birmingham, AL 35203
                                           Tel: (205) 795-6588
                                           Email: ddsparks@csattorneys.com

                                           -and-

                                           PILLSBURY WINTHROP SHAW PITTMAN LLP
                                           Joshua D. Morse
                                           Four Embarcadero Center, 22nd Floor
                                           San Francisco, CA 94111
                                           Tel: (415) 983-1202
                                           Email: joshua.morse@pillsburylaw.com

                                           Patrick E. Fitzmaurice
                                           Andrew V. Alfano
                                           31 West 52nd Street
                                           New York, NY 10019
                                           Tel: (212) 858-1000
                                           Email: patrick.fitzmaurice@pillsburylaw.com
                                                   andrew.alfano@pillsburylaw.com




                                           2
                                                                             4853-0162-4030.v1

Case 20-81688-CRJ11        Doc 1513 Filed 02/24/21 Entered 02/24/21 16:52:02           Desc
                             Main Document     Page 2 of 2
